Citation Nr: 1734824	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  07-13 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability, including hypertension, to include as due to ionizing radiation exposure and/or as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to ionizing radiation exposure and/or as secondary to the service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1979 to June 1983, with subsequent periods of Reserve service, including active duty for training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2001 and July 2005 rating decisions by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

With respect to the issue of entitlement to service connection for a heart disability, including hypertension, in August 2002, the Veteran testified at a Board hearing.  The Veterans Law Judge (VLJ) at that hearing has retired from the Board.  The Veteran testified before the undersigned VLJ in a Travel Board hearing in November 2016.  A transcript of the hearings are included in the claims file.  

This appeal has a lengthy procedural history.  In a February 2003 decision, the Board denied the claim for entitlement to service connection for a heart disorder, including hypertension.  An October 2003 Joint Motion for Remand (JMR) directed that the Board address whether sufficient notice had been provided to the Veteran.  In a March 2004 decision, the Board remanded the issue for additional compliance with VA's duty to notify and for readjudication of the claim.  In a November 2004 decision, the Board again denied the heart disorder claim.  In a June 2006 Order, the Court remanded the issue, finding that the Board erred in its analysis regarding whether an examination should have been provided to the Veteran.  In a July 2008 remand, the Board directed the RO to obtain an etiological opinion regarding the heart disorder claim and to issue a statement of the case regarding the claim for entitlement to service connection for diabetes mellitus, type II.

In September 2011 decisions, the Board denied both claims currently on appeal.  The Veteran appealed these decisions to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision remanding the issues on appeal for further assessment.  In October 2013 and June 2016, the Board remanded the matter for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2016, the Board determined a remand was required so that the AOJ may follow the appropriate procedures to obtain a dose estimate and then referral to the Under Secretary for Benefits as appropriate.  

Also in July 2016, the AOJ mailed the Veteran a letter requesting more information about the Veteran's exposure to radiation to an address on [redacted].  However, that letter was returned as undeliverable.  In June 2017, the Veteran requested a copy of the May 2017 Board letter.  Subsequent evidence indicates that such still have not been accomplished. 

The Board finds a remand is necessary to confirm the Veteran's address and to complete the actions requested in the June 2016 Board remand. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and confirm his mailing address. 

2.  After the above has been completed, follow the procedures of 38 C.F.R. § 3.311, obtain a dose estimate and, as appropriate, refer to the Under Secretary for Benefits.  See M21-1 IV.ii.1.C.3.e., Requesting Verification of Exposure to Ionizing Radiation by Reason of Military Duties.  If needed, include pertinent evidence of the Veteran's exposure to ionizing radiation (June 2010 letter from the Naval Dosimetry Center and DD Form 1141) and a copy of the medical literature submitted by the Veteran in October 2014, which suggests a potential causal relationship between the claimed heart disease that is not among those listed in § 3.311(b)(2) and exposure to radiation.  All efforts to obtain this information should be documented in the claims file.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




